Citation Nr: 1037275	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected right upper extremity peripheral neuropathy, currently 
rated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for heart 
disease to include as secondary to post traumatic stress disorder 
(PTSD) and service-connected diabetes mellitus Type II and if so, 
whether service connection is warranted.

3.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

In March 2009, the Board remanded the matters on appeal for 
further development.  In April 2009, Social Security 
Administration (SSA) records were associated with the claims 
file.  In April 2009, the Veteran was provided with a compliant 
notice letter with regard to his claims for right upper extremity 
peripheral neuropathy and heart disease.  In March and April 
2010, the Veteran underwent VA examinations in connection with 
his heart disease and right upper extremity peripheral neuropathy 
claims.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2009 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right upper extremity peripheral neuropathy is not productive 
of moderate incomplete paralysis.

2.  In November 2004, the RO denied the claim for service 
connection for ischemic heart disease.  The Veteran was notified 
of that decision, but did not initiate an appeal.

3.  Some of the evidence received since November 2004 when 
considered by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for heart 
disease. 

4.  Heart disease has been shown to be causally or etiologically 
related to the Veteran's service-connected diabetes mellitus and 
associated neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
right upper extremity neuropathy have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 
(2009).

2.  The November 2004 RO rating decision that denied service 
connection for ischemic heart disease is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

3.  New and material evidence has been received, and the claim 
for service connection for heart disease is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  Service connection is warranted for heart disease.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009), 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted a claim for an increased 
rating for right upper extremity neuropathy in May 2005.  The 
Veteran was sent a letter in April 2009 which stated that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The letter advised the Veteran what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The letter also informed him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, the Veteran 
was asked to provide any medical reports showing treatment, 
competent lay statements, employer statements, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability and the effects that the 
worsening has on employment and daily life.  

The letter also stated that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The letter also contained information about assigning 
effective dates.  Although the letter was not provided until 
after the initial adjudication of the claim in October 2005, the 
Veteran was given an opportunity to respond following this 
notice, and the claim was subsequently readjudicated in June 2010 
supplemental statement of the case (SSOC), and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim for an increased rating, including VA, private, and SSA 
records, and by affording VA examinations.  Concerning this, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the April 2010 VA examination obtained in this case is adequate, 
as it was based on a physical examination and provides medical 
information needed to address the rating criteria relevant to 
this case.  In particular, it contains sensory testing and 
addresses the impact of the Veteran's right upper extremity 
neuropathy on his employment and daily life.  In a May 2010 
statement, the examiner indicated that she had reviewed the 
claims file and that it did not change her prior conclusions 
reached in April 2010.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this case 
with regard to the matter of entitlement to an increased rating 
for service-connected right upper extremity neuropathy.

Because the claim for entitlement to service connection for heart 
disease on appeal is being granted, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial with regard to 
this issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

1.  Entitlement to an increased disability rating for service-
connected right upper extremity peripheral neuropathy, currently 
rated as 10 percent disabling.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's right upper extremity neuropathy is 
rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which addresses the median nerve.  The 
Board also notes that based on the evidence of record, the 
Veteran is right handed.  Therefore, for rating purposes, his 
right upper extremity is considered his major or dominant 
extremity.  See 38 C.F.R. § 4.69.

Pursuant to Diagnostic Code 8515, a 10 percent rating is 
appropriate for both the major and minor hand when there is mild 
incomplete paralysis of the median nerve.  For moderate 
incomplete paralysis, a 30 percent rating is assigned for the 
major hand and a 20 percent rating is assigned for the minor 
hand.  For severe incomplete paralysis, a 50 percent rating is 
assigned for the major hand and a 40 percent rating is assigned 
for the minor hand.  A 70 percent rating is assigned for complete 
paralysis of the median nerve on the major side with such 
manifestations such as the hand inclined to the ulnar side; the 
index and middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in the 
plane of the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of middle 
finger; an inability to make a fist; the index and middle fingers 
remain extended; an inability to flex the distal phalanx of 
thumb; defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with trophic 
disturbances.  Complete paralysis of the minor hand is rated as 
60 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a, Note 
following Diseases of the Peripheral Nerves.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to a rating in excess of 10 percent.  Moderate 
incomplete paralysis of the right hand has not been shown.  In 
this regard, the Veteran reported to the examiner that all of his 
finger joints cramp and ache when he does any prolonged grasping 
activity.  He stated that his entire right arm feels numb and 
tingly at times.  The Veteran added that he cannot feel things 
touch the surface of his skin or how much pressure he is exerting 
on an object at times.  The Veteran denied problems with feeding 
or grooming himself to include dropping items.  He indicated that 
he does use his left hand for a lot of these activities such as 
his left hand on the steering wheel.  He did report being able to 
sort keys, turn keys in doorknobs, sort coins, turn pages of a 
newspaper, and manipulate buttons with the right hand.  He 
reported problems with grasping larger objects.  The Veteran 
reported that he had to rest when doing strenuous housekeeping 
activities such as vacuuming.  He denied limitation of motion of 
any of the joints in his right upper extremity.  

Upon physical examination, the bilateral upper extremities had 
normal muscle tone and development.  There was no muscle atrophy 
and his major joints were normal in appearance and function with 
full range of motion at the shoulder, elbow, and wrist level.  
There was no palpable deformity of the right wrist or hand, no 
synovitis, and no swelling or redness.  He had normal 
coordination of the right upper extremity and was able to oppose 
his thumb to his fingertips and finger pads sequentially and 
simultaneously, with a little concentration.  He was able to 
fully oppose his thumb to the palmar crease.  The Veteran was 
able to fully close all fingers to make a full fist with all the 
tips of the fingers touching the palmar crease.  Strength against 
resistance was diminished in both upper extremities in a 
symmetrical fashion.  Grip strength was 4/5, pincer strength was 
4/5, interosseous strength was 3/5, strength against resistance 
for forearm pronators and supinators as well as biceps and 
triceps muscles was 4/5, and shoulder abductors and adductors as 
well as internal and external rotators was 4/5.  Sensation to 
light touch was intact using monofilament testing.  Sensation to 
pinprick was normal as well as sensation to vibration.  The 
Veteran was able to manually identify several objects by means of 
palpation with those digits with his eyes closed.  He displayed 
normal strength of the right hand for grasping, twisting, 
pushing, pulling, but was unable to maintain grasping strength in 
the right hand for more than a couple minutes, after which it 
would progressively fatigue.  Tinel's test was positive for the 
right wrist and right elbow.  Phalen's testing was negative.  The 
examiner commented that although his physical examination 
findings seem very mild compared with his reported numbness 
symptoms, his complaints are mainly related to sensory deficits 
rather than motor deficits in terms of functional deficiencies.  
Therefore, the examiner concludes that it is likely a mild 
neuropathy in the right upper extremity.

The Board agrees with the examiner's assessment.  The Board 
observes that when the incomplete paralysis is wholly sensory, 
the rating should be mild or at most moderate degree.  In this 
case, as the physical examination findings were sensory and there 
were no motor type deficits, to include difficulty with flexion, 
the Board finds that a rating in excess of 10 percent is not 
warranted.  Additionally, as the record contains no evidence 
showing that the Veteran is entitled to a higher rating at any 
point during the instant appeal, no staged ratings are 
appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds 
that the current 10 percent evaluation is appropriate and that 
there is no basis for awarding a higher evaluation for the 
service-connected right upper extremity neuropathy.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8515. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's right upper 
extremity neuropathy so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his right upper extremity radiculopathy reasonably 
describe the Veteran's disability level and symptomatology and he 
has not argued to the contrary.  The criteria, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, reasonably describe the Veteran's 
disability level and symptomatology, and consequently his 
disability level is contemplated by the rating schedule and the 
assigned schedular evaluation is therefore adequate.  Moreover, 
the Veteran has not contended that his service-connected right 
upper extremity radiculopathy caused frequent periods of 
hospitalization or marked interference with his employment and 
such is not shown by the evidence of record.  The Board observes 
that the Veteran's former occupation was school bus driver.  The 
April 2010 VA examiner commented that an inability to maintain 
his grip strength on various objects would limit his ability to 
continually grasp and manipulate the gearshift lever controls on 
a school bus and he would likely have difficulty manually opening 
and closing the school bus doors with the grasping necessary to 
manipulate that lever.  However, the Board observes that the 
Veteran is already in receipt of a total rating based on 
individual unemployability and his 10 percent rating already 
contemplates the degree of impairment associated with difficulty 
grasping and manipulating.  For these reasons, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for heart 
disease to include as secondary to PTSD and service-connected 
diabetes mellitus Type II and if so, whether service connection 
is warranted.

New and Material Evidence 

As a preliminary matter, the Board observes that the March 2009 
remand mischaracterized the issue as one for direct service 
connection without addressing the initial matter of whether new 
and material evidence had been submitted to reopen the previously 
denied underlying claim.  As will be discussed below, the claim 
was originally denied in November 2004 and the Board must 
determine whether new and material evidence has been submitted 
before addressing the matter on the merits.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as shown 
above.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A November 2004 RO decision denied service connection for 
ischemic heart disease because the evidence did not show that 
ischemic heart disease was related to service-connected diabetes 
mellitus, nor was there any evidence of the disability during 
military service.  Because the Veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In May 2005, the Veteran sought to reopen his claim.  As noted, 
despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final November 2004 rating decision.  After reviewing 
the record, the Board finds that the additional evidence received 
since the final rating decision is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent 
to the November 2004 decision includes, but is not limited to, a 
favorable March 2010 VA opinion, indicating an association 
between the Veteran's service-connected diabetes mellitus and 
coronary artery disease (CAD).  As noted, the Veteran's claim was 
previously denied because the evidence did not show that heart 
disease was related to his service-connected diabetes mellitus.  
Obviously, this evidence is new in that it was not previously of 
record.  Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its credibility 
is presumed, the March 2010 opinion raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. at 
513.  For these reasons, the Board finds that the additional 
evidence received since November 2004 warrants a reopening of the 
Veteran's claim of service connection for heart disease as it is 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a).

New and material evidence has been submitted to reopen a claim 
for entitlement to service connection for heart disease.

Service Connection 

The Board will now address the matter of entitlement to service 
connection for heart disease on the merits.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 38 C.F.R. 
§ 3.309(a), the disease must have become manifest to a degree of 
10 percent or more within 1 year from date of separation from 
service.  38 C.F.R. § 3.307(a)(3).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 
10,b. (hereinafter "M21-1MR"), service in the Republic of Vietnam 
means service in the RVN or its inland waterways, or service in 
other locations if the conditions of service involved duty or 
visitation in the RVN.  Service in the Republic of Vietnam under 
38 C.F.R. § 3.307(a)(6)(iii) requires the service member's 
presence at some point on the landmass or the inland waters of 
Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008)  
See also VAOPGCPREC 7-93 (holding that service in Vietnam does 
not include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on a 
deep-water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  

On August 31, 2010, hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease were 
added to the list.  75 Fed. Reg. 53202.  However, the VA 
Secretary has not lifted the stay on adjudicating claims and 
appeals affected by this rulemaking.  Nevertheless, the stay does 
not preclude the Board from adjudicating any claims that may be 
granted under existing law.  See Chairman's Memorandum No. 01-09-
25.  As the Board is granting the claim under the existing law, 
the Board may proceed with adjudication of this matter.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  In this case, the Veteran filed his claim in May 
2005 before the amendments went into effect.  Consequently, the 
Board will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service connection 
may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, and after resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the Veteran is entitled to service connection for heart 
disease.  

The Veteran contends that his heart disease is secondary to PTSD 
and service-connected diabetes mellitus.  In August 2004, the 
Veteran underwent a VA examination in connection with his claim 
for heart disease.  The examiner found that ischemic heart 
disease was secondary to atherosclerosis.  The examiner opined 
that there was no evidence in the medical literature that 
diabetes mellitus is the cause of atherosclerosis.  However, the 
examiner added that there is statistical evidence in the 
literature that a combination of hypertension and diabetes 
mellitus accelerates atherosclerosis but it could not be stated 
what percentage of acceleration occurs or what percentage was due 
to diabetes, hypertension, or hyperlipidemia.

As reflected above, the examiner concluded that the Veteran's 
service-connected diabetes mellitus, in part, accelerated the 
atherosclerosis which caused his ischemic heart disease.  
Although the examiner commented that the percentage of 
acceleration due to diabetes mellitus was unavailable, he appears 
to be referring to a baseline level of disability, which is not 
necessary under the old version of 38 C.F.R. § 3.310.  Because 
the examiner did not opine as to whether it was likely that the 
Veteran's was heart disease proximately due to service-connected 
diabetes mellitus, the Board remanded for another VA examination.  

In March 2010, the Veteran underwent another VA examination.  
After reviewing the claims file and examining the Veteran, the 
examiner opined that it was more likely than not that coronary 
artery disease (CAD) and coronary artery bypass graft (CABG) are 
service connected, as diabetes is a risk factor for its 
development and neuropathy is limiting ability to exercise.  (The 
Board observes that the Veteran is service-connected for diabetes 
mellitus type II, right upper extremity neuropathy, and bilateral 
lower extremity neuropathy.)  The examiner referenced several 
medical publications to support the conclusions.  

The Board acknowledges that the opinion is not phrased with the 
language "proximately caused by or proximately aggravated by."  
The Board could remand the issue for a VA examination that 
provides a more detailed discussion regarding the reasons why the 
Veteran's heart disease is related to his service-connected 
diabetes mellitus and neuropathy; however, given that there are 
now two VA opinions indicating a relationship between service-
connected diabetes mellitus and heart disease, the Board 
concludes that in this case, as it now stands, the evidence of 
record is at least in relative equipoise as to whether the 
Veteran's heart disease and diabetes mellitus and neuropathy are 
related.  Therefore, remand is not necessary here to obtain 
another medical opinion to decide the claims as the VA examiners' 
reports are sufficient for that purpose.  38 C.F.R. 
§ 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose).  Accordingly, entitlement 
to service connection for heart disease is granted.  38 C.F.R. 
§ 3.310 (2006).  


ORDER

Entitlement to an increased disability rating for service-
connected right upper extremity peripheral neuropathy, currently 
rated as 10 percent disabling, is denied.  

Entitlement to service connection for heart disease is granted.


REMAND

3.  Entitlement to service connection for PTSD. 

During the pendency of this appeal, effective July 13, 2010, VA 
amended the regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 
C.F.R. 
§ 3.304(f)(3) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA or VA 
contracted psychiatrist or psychologist.  

In a July 2003 PTSD questionnaire, the Veteran indicated that he 
had seen people killed.  In August 2005, one of the Veteran's 
buddies stated that their base in Sa Dec, Vietnam was attacked.  
A January 2004 VA treatment entry reflects a diagnosis of PTSD 
related to the Veteran's account of seeing people die during 
gunboat and river patrol duty.  The Board concludes that the 
stressors of witnessing death and attacks on a base are 
consistent with the places, types, and circumstances of the 
Veteran's service in Vietnam.  The Veteran's service personnel 
records reflect that the Veteran was part of the U.S. Naval 
Support Activity in Saigon from September 1967 to November 1968.  
It appears that witnessing death during gunboat and river patrol 
duty is consistent with this duty assignment.  

As the PTSD regulation has been amended and the Veteran has 
claimed stressors that are related to a fear of hostile military 
or terrorist activity, a VA examination must be scheduled in 
order for a VA psychiatrist or psychologist to opine as to 
whether the aforementioned stressors are adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate any current 
VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination 
to be conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate his claim for service 
connection for PTSD.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, VA and private treatment 
reports, and statements of the Veteran the 
examiner should render any relevant diagnoses 
pertaining to the claim for PTSD.

If a diagnosis of PTSD is made, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's stressors of 
seeing dead bodies while conducting river boat 
patrols and base attacks while in Vietnam are 
adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the 
claimed stressors.  

The examiner should observe the following 
regulation 38 C.F.R. § 3.304(f)(3) as well as 
any additional guidance provided when 
rendering the opinion.  If a stressor claimed 
by a veteran is related to the veteran's fear 
of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and 
provided the claimed stressor is consistent 
with the places, types, and circumstances of 
the veteran's service, the veteran's lay 
testimony alone may establish the occurrence 
of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of the veteran or others, such as from an 
actual or potential improvised explosive 
device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

3.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the Veteran's 
claims should be readjudicated.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  The SSOC should 
set forth all applicable laws and regulations 
pertaining to each issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


